In this CPLR article 4 special proceeding, petitioners failed to present evidence in the petition and supporting affidavits sufficient to raise an issue of fact whether the judgments were improperly entered or whether the underlying loan agreements were illegally procured or whether they were otherwise defective. The court therefore was required to make a summary determination (CPLR 409 [b]; Karr v Black, 55 AD3d 82, 86 [2008], lv denied 11 NY3d 712 [2008]; see also Matter of 10 W. 66th St. Corp. v New York State Div. of Hous. & Community Renewal, 184 AD2d 143, 148 [1992]). Accordingly, petitioners’ claim that they were deprived of due process by the court’s dismissal of the petition following a hearing on their motion for a preliminary injunction is without merit. Indeed, the hearing on the preliminary injunction afforded petitioners an opportunity to be heard to which they were not otherwise entitled. Concur— Gonzalez, EJ, Tom, Andrias, Renwick and Abdus-Salaam, JJ.